United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                   IN THE UNITED STATES COURT OF APPEALS                    July 2, 2004
                           FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk

                                  No. 04-10032
                                Summary Calendar


                                  LEVI JONES,

                                                          Plaintiff-Appellant,

                                       versus

     MATTHEW H. ERWIN, Correctional Officer 4; TONY L. ESTEP,
 Correctional Officer 4; VERONICA RIVAS, Correctional Officer 3;
 JAMES H. WHEELER, Correctional Officer 3; JOE E. HEREDIA, JR.,
 Correctional Officer 5; OSCAR R. DAVIS, Correctional Officer 3,

                                                         Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:03-CV-221
                        --------------------

Before JONES, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

            Levi     Jones,    Texas    prisoner    #    835295,     appeals      the

28 U.S.C. §§ 1915A and 1915(e)(2)(b) dismissal for failure to state

a claim of his 42 U.S.C. § 1983 civil rights complaint against

various prison officials, asserting that they subjected him to

excessive   force     and     failed   to    intervene   in   the     assault,      in

violation of his Eighth Amendment rights.                The district court’s

dismissal is reviewed de novo.              Harris v. Hegmann, 198 F.3d 153,

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-10032
                                     -2-

156 (5th Cir. 1999); Ruiz v. United States, 160 F.3d 273, 275

(5th Cir. 1998).

           Jones argues that he should have been allowed to proceed

on   his   excessive-force      claim,    contending      that       because    the

guards used force to punish him, his injuries give rise to a

constitutional   violation      even   though    they    were       not   otherwise

significant.   Although the facts of the instant case have not been

fully developed, on the face of his complaint Jones alleges no more

than bruising requiring no medical treatment as a result of the

application of the force.        Because he has alleged no morethan de

minimis injury, his claim fails. See Siglar v. Hightower, 112 F.3d

191, 193 (5th Cir. 1997).

           The district court’s judgment is AFFIRMED.                The district

court’s dismissal    of   his    complaint      counts   as     a    “strike”   for

purposes of 28 U.S.C. § 1915(g).         See Adepegba v. Hammons, 103 F.3d

383, 388 (5th Cir. 1996).       Consequently, Jones is CAUTIONED that,

if he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

           AFFIRMED; THREE-STRIKES WARNING ISSUED.